Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Remarks filed on 11/04/2021. Claims 1-5, 7-9 and 11 were pending. An interview held on January 6th, 2022 resulted in amendments to claims 1, 9 and 11. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Joseph Buczynski on January 6th, 2022.

The application has been amended as follows: 

	1. (Currently Amended) A communication control method in a mobile communication system, comprising:
	 receiving from a base station, by a user equipment in RRC connected mode, an RRC connection release message for transitioning the user equipment from the RRC connected mode to 
	transitioning to the RRC idle mode, by the user equipment; 
	transmitting, by the base station, a system information block (SIB) indicating an allowable amount of uplink data allowed to be transmitted in the early data transmission; 
	receiving, by the user equipment in the RRC idle mode, the SIB; [[and]] 
	determining, by the user equipment, to perform the early data transmission when an amount of transmission data to the base station is less than or equal to the allowable amount of data indicated by the SIB; and
	transmitting, by the user equipment, the allowable amount of uplink data during the random access procedure. 

	9.  (Currently Amended)  A user equipment including a processor, the processor being configured to:
	receive from a base station, when the user equipment is in RRC connected mode, an RRC connection release message for transitioning the user equipment from the RRC connected mode to an RRC idle mode, wherein the RRC connection release message includes information for the user equipment to determine whether the user equipment is able to perform early data transmission which transmits uplink user data using a message during a random access procedure;
	transition to the RRC idle mode;
	receive from a base station, a system information block (SIB) indicating an allowable amount of uplink data allowed to be transmitted in the early data transmission;
	determine to perform the early data transmission when an amount of transmission data to the base station is less than or equal to the allowable amount of data indicated by the SIB; and
	transmit, by the user equipment, the allowable amount of uplink data during the random access procedure.
	
	11.  (Currently Amended)  A base station comprising:
	a processor configured to:

	transmit system information block (SIB) indicating an allowable amount of uplink data allowed to be transmitted in the early data transmission; [[and]]
	receive, from the user equipment, early data transmission in which an amount of transmission data is less than or equal to the allowable amount of data indicated by the SIB; and
	receive, from the user equipment, the allowable amount of uplink data during the random access procedure.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The Instant Invention is directed to early data transmission between resource- constrained MTC/IoT devices and base stations during random access. The aspect where the user equipment, in RRC connected mode, releasing into a RRC idle mode where in the RRC connection release message from the base station includes information indicating early data transmission is not taught or fairly suggested by the prior art.

Allowable Subject Matter
Claims 1-5, 7-9 and 11 renumbered as claims 1-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/B.M./Examiner, Art Unit 2415 

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415